Title: To George Washington from Edmund Randolph, 6 December 1786
From: Randolph, Edmund
To: Washington, George



Sir
Richmond December 6th 1786

By the inclosed Act you will readily discover, that the Assembly are alarmed at the Storms, which threaten the United States. What our enemies have foretold, seems to be hastening to its accomplishment; and cannot be frustrated but by an instantaneous zealous & steady Union among the friends of the fœderal Government: To you I need not press our present dangers. The inefficiency of Congress you have often felt in your Official Character: the increasing langour of our associated republics you hourly see: and a dissolution would be I know to you a source of the deepest mortification.
I freely then intreat you to accept the Unanimous appointment of the General Assembly, to the Convention at Philadelphia. For the gloomy prospect still admits one ray of hope, that those, who began, carried on & consummated the revolution, can yet rescue America from the impending ruin. I have the honor Sir to be with the sincerest Esteem & respect Your most obedt Servant

Edm: Randolph

